Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In response to an Office action mailed on 01/27/2021 ("01-27-21 OA"), the Applicant amended claims 1, 6, 7, 13 and 17 and canceled claims 4, 5 and 16 on 01/27/2021 ("01-27-21 Response").
Applicant also amended the title in the 10-27-21 Response.
Currently, claims 1-3, 6-15 and 17-20 are pending with non-elected claim 20 remaining withdrawn. Claims 1-3, 6-15 and 17-19 are examined below. 

Response to Arguments
Applicant's amendments to the title have overcome the objection to the Specification set forth on page 2 under line item number 1 of the 01-27-21 OA has been maintained. 
Despite the substantive amendments to the independent claims 1 and 13, the previously-cited Yoo reads on the amended independent claims 1 and 13, because different features of Yoo (e.g., Ti and/or Al layer of a stack structure of Ti/Al/Ti of the first electrode 251 as disclosed in para [0077] of Yoo) can be attributed to the amended feature of "a first electrode on the reflective layer," infra
Applicant's amendments to the independent claim 1 have overcome the 35 U.S.C. 102(a)(1) rejection of claims 1 and 11 as being anticipated by Takeuchi set forth starting on page 11 under line item number 3 of the 01-27-2021 OA.
 Substantive amendments to the independent claims 1 and 13 required further consideration and search. New grounds of rejections based of different features of Yoo are provided below.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6-15 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoo (previously-cited Pub. No. US 2017/0294493 A1 to Yoo et al.).
	Fig. 4 of Yoo is provided to support the rejections below:

    PNG
    media_image1.png
    401
    542
    media_image1.png
    Greyscale


	Regarding independent claim 1, Yoo teaches a light emitting display apparatus (see Figs. 1-4; see also Fig. 7; para [0006] - "FIG. 4 is a cross-sectional view illustrating an example taken along line I-I' of FIG. 3."; para [0058] - "FIG. 3 is a plan view illustrating some of pixels provided in the display area DA of FIG. 2."; para [0052] - "The display panel 110, as illustrated in FIG. 2, may be divided into a display area DA which displays an image and a non-display area NDA which does not display an image."), comprising:
	a substrate 111 (para [0049] - "The display panel 110 may include a first substrate 111...") including an emission area DA and a non-emission area NDA (see Fig. 2 and Fig. 1);

	a plurality of structures 255 (para [0076] - "The emission part RE may be divided by a bank 255.") on the over coating layer 230 in the emission area DA, each of the plurality of structures 255 including a flat upper surface (Fig. 4 shows a flat top interface between the trapezoidal bank structures 255 and the plurality of organic light emitting devices 250.);
	a reflective layer bottom Ti layer of a stacked structure of Ti/Al/Ti of the first electrode 251 (para [0077] - "The first electrode 251 may be a metal material, which is high in reflectivity, such as a stacked structure (Ti/Al/Ti) of aluminum (Al) and titanium (Ti)...") disposed on the plurality of structures 255; and
	a light emitting element 250 (para [0076] discloses organic light emitting device 250, which "may each include a first electrode 251, an organic light emitting layer 252, and a second electrode 253.") disposed on the plurality of structures 255 and the reflective layer bottom Ti layer of a stacked structure of Ti/Al/Ti of the first electrode 251, the light emitting element 250 including a first electrode Al and/or top Ti layer of the stack structure of Ti/Al/Ti of the first electrode 251 on the reflective layer bottom Ti layer of a stacked structure of Ti/Al/Ti of the first electrode 251, a light emitting layer 252 on the first electrode Al and/or top Ti layer of the stack structure of Ti/Al/Ti of the first electrode 251, and a second electrode 253 on the light emitting layer 252,
	wherein the plurality of structures 255 are separated from the over coating layer 230.
Regarding claim 2, Yoo teaches each of the plurality of structures 255 that has a mesa shape including a flat top surface and sloped sides (Fig. 4 shows trapezoidal banks 255.).
	Regarding claim 3, Yoo teaches an upper surface of the reflective layer bottom Ti layer of a stacked structure of Ti/Al/Ti of the first electrode 251 that has a flat shape. 
	Regarding claim 6, Yoo teaches the plurality of structures 255 that are formed of a dry-etchable material (A limitation of "dry-etchable" does not structurally distinguish the claimed light-emitting display apparatus over that of Yoo, because it is directed to a an intended property.  Here, Yoo teaches that the bank 255 can be formed of an organic material in para [0078].  An organic material is reasonably capable of being dry-etched.).  
	Regarding claim 7, Yoo teaches an intermediate layer 240 disposed between the over coating layer 230 and the plurality of structures 255 (see Fig. 4).
	Regarding claim 8, Yoo teaches the intermediate layer 240 that is formed of a material having a different dry etching condition from a material which forms the plurality of structures 255 (A limitation of "is formed of a material having a different dry etching condition from a material which forms the plurality of structures 255" has been considered to require that the intermediate layer and the plurality of structures are made of different materials as the limitation appears to be directed to intended properties of the intermediate layer and the plurality of structures. Here, the planarization layer 240 has been described to be formed of "an organic layer such as acryl resin, epoxy resin, phenolic resin, polyamide resin, polyimide resin" (para [0075]). The bank 255 has been 
	Regarding claim 9, Yoo teaches an upper surface of the intermediate layer 240 that has a flat shape (see Fig. 4). 
	Regarding claim 10, Yoo teaches the plurality of structures 255 that includes a circular trapezoidal shape (see Figs. 3 and 4). 
	Regarding claim 11, Yoo teaches the plurality of structures 255 that are aperiodically disposed (Fig. 4 shows the leftmost bank 255 that is not periodic with respect to the inner three banks 255.)
	Regarding claim 12, Yoo teaches the plurality of structures 255 that include at least two or more sizes (Fig. 4 shows bank 255 in between the organic light emitting layer 252 having a narrower width than an outermost bank 255 that is outside of the organic light emitting layer 252.). 

	Regarding independent claim 13, Yoo teaches a light emitting display apparatus (see Figs. 1-4; see also Fig. 7; para [0006] - "FIG. 4 is a cross-sectional view illustrating an example taken along line I-I' of FIG. 3."; para [0058] - "FIG. 3 is a plan view illustrating some of pixels provided in the display area DA of FIG. 2."; para [0052] - "The display panel 110, as illustrated in FIG. 2, may be divided into a display area DA which displays an image and a non-display area NDA which does not display an image."), comprising:

	an over coating layer 230 (para [0073] - "An interlayer insulation layer 230.") disposed on the substrate 111;
	a light emitting element 250 (para [0076] discloses organic light emitting device 250, which "may each include a first electrode 251, an organic light emitting layer 252, and a second electrode 253.") disposed on the over coating layer 230, the light emitting element 250 including a first electrode Al and/or top Ti layer of the stack structure of Ti/Al/Ti of the first electrode 251, a light emitting layer 252 on the first electrode Al and/or top Ti layer of the stack structure of Ti/Al/Ti of the first electrode 251, and a second electrode 253 on the light emitting layer 252;
	a reflective layer bottom Ti layer of a stacked structure of Ti/Al/Ti of the first electrode 251 between the over coating layer 230 and the first electrode Al and/or top Ti layer of the stack structure of Ti/Al/Ti of the first electrode 251 of the light emitting element 250; and
bottom Ti layer of a stacked structure of Ti/Al/Ti of the first electrode 251, the plurality of structures 255 being spaced apart from each other and configured to enhance light extraction efficiency of the light emitting element (A limitation of "configured to enhance light extraction efficiency of the light emitting element" does not structurally distinguish the light emitting display apparatus, because it is directed to an intended property or characteristic of the plurality of structures.  Here, the bank 255 of Yoo is reasonably capable having the intended property or characteristics as recited in the limitation above, because Yoo teaches all of the structural limitations of the claimed light emitting device. Moreover, Fig. 4 shows light L that reflects off of the bank 255 such that the light exits the light emitting device.);
	wherein each of the plurality of structures 255 has a shape (Fig. 4 shows trapezoidal-shaped bank 255) configured to reduce a scattering reflectance of the light emitting element and enhanced a visual sense of black for the light emitting element when the light emitting element is off (A limitation of "configured to reduce a scattering reflectance of the light emitting element and enhanced a visual sense of black for the light emitting element when the light emitting element is off" does not structurally distinguish the light emitting display apparatus, because it is directed to an intended property or characteristic of the plurality of structures.  Here, the bank 255 of Yoo is reasonably capable having the intended property or characteristics as recited in the limitation above, because Yoo teaches all of the structural limitations of the claimed light emitting device. Moreover, Fig. 4 shows that the bank 255 is situated and has the 
	wherein the plurality of structures 255 are separated from the over coating layer 230.
	Regarding claim 14, Yoo teaches each of the plurality of structures 255 that has a mesa shape including a flat top surface and sloped sides (see Fig. 4). 
	Regarding claim 15, Yoo teaches an upper surface of each of the plurality of structures 255 is flat.  
	Regarding claim 17, Yoo teaches an etch stopper 230 disposed between the overcoating layer 240 and the plurality of structures 255.
	A limitation of "the etch stopper being configured to reduce damage of the over coating layer when the over coating layer and the plurality of structures are dry-etched using an simultaneously etchable material" does not structurally distinguish the claimed light emitting display apparatus, because it is directed to an intended property or characteristic of the etch stopper. Here, the material 230 is formed on the gate electrode 212 such that the material 230 provides a planarized interface onto which subsequent layers such as the bank 255 and the planarization layer 240 are formed.  So, the material 230 is reasonable capable of having the intended property or characteristic as recited in the limitation above.
	Regarding claim 18, Yoo teaches the etch stopper 230 that is formed of a material having a different etching ratio for dry etching than the plurality of structures 255 (A limitation of "is formed of a material having a different etching ratio for dry 
	wherein the etch stopper 230 has a flat upper surface (see Fig. 4).
	Regarding claim 19, Yoo teaches the reflective layer 251 (para [0077] - "The first electrode 251 may be a metal material, which is high in reflectivity.") that has a flat shape over an upper surface of each of the plurality of structures 255 and an upper surface of the etch stopper exposed by the plurality of structures 255, and
	wherein the reflective layer 251 is configured to maintain a micro cavity effect of the light emitting element (A limitation of "is configured to maintain a micro cavity effect of the light emitting element" does not structurally distinguish the light emitting display apparatus, because it is directed to an intended property or characteristic of reflective layer.  Here, the first electrode 251 of Yoo is reasonably capable having the intended property or characteristics as recited in the limitation above, because Yoo teaches all of the structural limitations of the claimed light emitting device. Moreover, Fig. 4 shows light L that reflects off of the bank 255 and away from the first electrode 251 such that the light L exits the light emitting device.).	


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano, can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        29 April 2021